Title: Circular Enlistment Instructions to Brigadier Generals and Brigade Commandants, 16 September–21 October 1778
From: Washington, George
To: Brigade Commandants,Brigadier Generals


          
            sir
            [16 Sept.–21 Oct. 1778]Head Qrs Septr 21st 1778
          
          With the money you have drawn from the pay master General, you will use your best endeavours to inlist the Drafts from Virginia & such of her Old Troops, whose present inlistments will expire before the last of May next, to serve for three years or during the War, in the Army of these United States.
          To facilitate the Inlistments, you will put the money into the hands of such Officers as you may judge proper for the occasion.
          Each Draft & Soldier inlisting, either for three years or during the War, is to be paid a bounty of Twenty Dollars. Besides this, he will receive the usual allowance of Cloathing and of Land.
          
          
          
          Where the Inlistment is for three years, it is to commence from the expiration of the time of service for which the party inlisting stands now engaged.
          You or the Officers appointed by you, are not to inlist the Drafts or Soldiers belonging to any but your own State.
          The names of the Men who inlist, the time when—and the Terms for which they engage, whether for three years or during the War, are all to be particularly noted and set down, that there may not be any disputes or mistakes respecting the same. I am sir Your Most Obedt servt
          
            Go: Washington
          
        